Citation Nr: 1302043	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  08-31 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for status post left abdominal muscle strain. 

2.  Entitlement to service connection for a cardiac condition. 

3.  Entitlement to service connection for tinea pedis. 

4.  Entitlement to an initial compensable rating for the service-connected dyshidrosis of bilateral hands. 

5.  Entitlement to an initial rating higher than 10 percent for the service-connected degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from January 1981 to May 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.   

During the pendency of the appeal, a March 2009 rating decision granted the Veteran a higher initial rating of 10 percent for the service-connected degenerative joint disease of the left knee, effective June 1, 2007.  Inasmuch as a rating higher than 10 percent is available, and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before the undersigned Veterans Law Judge in November 2012.  At the hearing the Veteran submitted pictures of his hands with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for tinea pedis and the issue of an initial compensable rating for the service-connected dyshidrosis of the bilateral hands are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

On November 5, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issues of entitlement to service connection for status post left abdominal muscle strain, entitlement to service connection for a cardiac condition, and a higher initial rating for the service-connected degenerative joint disease of the left knee is requested.


CONCLUSIONS OF LAW

The criteria for withdrawal of an appeal for the issues of entitlement to service connection for status post left abdominal muscle strain, entitlement to service connection for a cardiac condition, and a higher initial rating for the service-connected degenerative joint disease of the left knee by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  During his hearing before the undersigned, the appellant expressed his desire to withdraw his appeal of three issues listed on the cover sheet, and for those issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues of issues of entitlement to service connection for status post left abdominal muscle strain, entitlement to service connection for a cardiac condition, and a higher initial rating for the service-connected degenerative joint disease of the left knee and they are dismissed.

ORDER

Entitlement to service connection for status post left abdominal muscle strain is dismissed. 

Entitlement to service connection for a cardiac condition is dismissed.

Entitlement to an initial rating higher than 10 percent for the service-connected degenerative joint disease of the left knee is dismissed.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the two remaining issues on appeal; the issue of entitlement to service connection for tinea pedis and the issue of an initial compensable rating for the service-connected dyshidrosis of the bilateral hands.  

According to the Virtual VA paperless claims processing system there is a July 2012 Deferred Rating Decision that requested an examination for the Veteran's appeals; the Veteran was then afforded VA examination in August 2012.  However, there is no evidence that a Supplemental Statement of the Case (SSOC) was ever issued; moreover, there is no evidence of a waiver of review by the Agency of Original Jurisdiction (AOJ) for the VA examinations.  The agency of original jurisdiction is required to furnish a SSOC when additional relevant evidence is received after the most recent supplemental statement of the case has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board.  See 38 C.F.R. § 19.31(b).  The requirements of this regulation have not been met.  When the Board's review of the record reveals that there is pertinent evidence that was added to the file prior to transfer to the Board which was not initially considered by the RO, generally the evidence must be referred to the RO for review.  This principle is based on the fact that a claimant has the right to one appellate review by the Secretary if the claimant disagrees with the initial determination on the claim.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346 (Fed.Cir.2003) (finding that the Board is "primarily an appellate tribunal" and that consideration of additional evidence in the first instance denied appellants "one review on appeal to the Secretary" in violation of 38 U.S.C. § 7104(a)).  This is particularly true where the evidence was received by the RO prior to transfer of the case to the Board.  In compliance with the foregoing, the issues remaining on appeal must be remanded to the RO/AMC in order for the issuance of a SSOC. 

In addition, the Board finds that the Veteran should be scheduled for a VA examination for the issue of entitlement to service connection for tinea pedis.  The Veteran testified that a foot condition began in 2000/2001 when he was stationed in England and he never sought medical treatment but has consistently treated himself since then.  He stated that it continued until recently, when it increased in severity. The Veteran should be afforded a VA examination to determine the nature and etiology of a foot condition, now characterized as tinea pedis. 

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment. 

Accordingly, the case is REMANDED for the following action:
   
   1.  Obtain and associate with the claims file all updated VA and private treatment records.
   
   2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to ascertain the nature and likely etiology of his tinea pedis.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  
   
   The VA examiner must answer all of the following questions:
   
   A)  Does the Veteran have current diagnosis of a foot condition, to include tinea pedis?
    
   B) For each diagnosed foot condition, the VA examiner must opine if the Veteran's diagnosis is at least likely as not (probability of 50 percent or greater) related to the Veteran's military service?  
   
   In doing so, the examiner must review the Veteran's reported history as to the onset and continuity of symptomatology.  
   
   Any opinions expressed must be accompanied by a complete rationale.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 
   
   3.  The RO/AMC should determine if an SSOC was issued after the August 2012 VA examinations.  If so, then the RO/AMC must associate it with the Veteran's claims file.  If not, then the RO/AMC must state that there are no outstanding SSOCs. 
   
   4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


